Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claims 1, 8, and 15. 
Regarding independent claim 1, prior art Berstis et al (Pub. No. US 2006/0161511) discloses that because of the collaboration and sharing of information between individuals in the form of electronic documents, there is a need to provide an easy and effective system to determine electronic document usage to help assist readers in ascertaining frequently used portions [paragraphs 3, 6]. A server tracks the duration of time spent viewing a particular section of a document based on the scroll location, such as a page, chapter, paragraph, sentence, etc. [paragraphs 29, 41]. The section of the document that will be tracked must be defined prior to usage of the document by a user in order for the system to identify what sections to track. The partitions are not visible to the user because the system does not provide any visual indication of what sections are being tracked until after a user request is received [paragraph 55]. Such a request will display usage information to a user [paragraph 55]. This would allow a user to see which sections of a document have the most interest. Although Berstis discloses that tracking document usage helps assist readers in ascertaining frequently used portions of electronic documents that have been shared [paragraphs 3, 6], Berstis does not expressly teach that this particular type of usage tracking is sent along with both a number of times the digital profile has been shared with a first mobile device and a type of the first mobile device in response to an indication that the digital profile has been shared with the first mobile device.
	Independent claim 8 recites similar limitations as claim 1 and is thus, allowed for the same reasons.

Prior art Yehaskel (U.S. Patent No. 10,509,831) does teach gathering time-of-day information by disclosing associating headlines with time metadata to create a rule that dictates the days of the week where a headline should appear in suggested content modules [column 10, lines 27-51; column 12, lines 35-40]. The created rule is based on historical data of the time of day a headline was viewed by other users [column 7, lines 21-37; column 12, lines 25-32]. Headlines are textual links contained within a web page/site [column 7, lines 45-57]. These headlines are akin to the sections of a user’s profile. This would maximize a user’s interest in viewing the content.
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also gather time-of-day information as part of the usage information of Berstis to maximize a user’s interest in viewing particular content, the combination of Berstis-Yehaskel does not expressly teach that this particular type of usage tracking is sent along with both a number of mobile devices the digital profile has been shared and the types of the mobile devices in response to an indication that the digital profile has been shared with the mobile devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178